DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks and/or arguments for Application 15/950,986 filed on 24 November 2021.
Claims 1-8 and 15-20 have been canceled.
Claims 9-14 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections - 35 U.S.C. § 101:

Claims 9-14 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 

Applicant's arguments have been fully considered but they are not persuasive.

Applicant argues that the claims do not recite an abstract idea under Prong One (claims do not recite any of the judicial exceptions enumerated in the 2019 PEG).

Examiner respectfully disagrees. Representative claim 9 recites: The claim recites: “a computing system for implementing a social impact security trading application on a plurality of computing devices, the method comprising: … generating an impact security at an issuing device, wherein the impact security includes a first set of metric factors, and wherein the impact security includes one or more social initiatives administered by a nonprofit organization; wherein the first set of metric factors includes an impact topic, a target group, an impact security time duration, a geographic location, an impact direction indication and an impact number corresponding to a percentage value; transmitting the generated impact security and the first set of metric factors …; displaying the transmitted impact security along with the first set of metric factors …; receiving an input from a user … indicating a request to acquire the impact security …; transmitting an acquisition request to acquire the impact security … based on the received user input …; transferring the impact security to one or both of the investor device or a change agent entity in response to receiving the request to acquire the impact security …; receiving a second set of metric factors associated with the impact security from a third party researcher device; determining whether the second set of metric factors satisfy the first set of metric factors by evaluating a measured percentage value of the second set of metric factors compared to the first set of metric factors; tracking the satisfaction of the first set of metric factors … and automatically transferring a predefined monetary value … based on a determination that the second set of metric factors satisfy the first set of metric factors”. The claim is directed to a system which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely using rules and/or instructions to carry out the steps recited – storing, accessing, converting, communicating,  transmitting data and/or information associated with a financial-related device or product.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, inasmuch as the claimed method as a whole is directed towards facilitating the issuance, acquisition and processing of an investment security product in an automated manner, involving steps which are nothing more than merely using rules and/or instructions to carry out the steps recited – storing, accessing, converting, communicating,  transmitting data and/or information associated with a financial-related device or product, but for the recitation of generic computer components. 

Managing and/or transacting in an investment utilizing an investment or security device or instrument involving the steps recited falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., issuing device, processing component, processor, memory, etc.), nothing in the claim element precludes the steps from the organizing human interactions grouping, Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Utilizing a security type device or instrument in order to facilitate an investment transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A). Applicant’s argument is therefore unpersuasive. 

Applicant argues that the claims integrate any judicial exception into a practical application under Prong Two.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating the issuance, acquisition and processing of an investment security product in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea. Applicant’s argument is therefore unpersuasive. 

Applicant argues that, similar to Example 42, the claim integrates the abstract idea into a practical application.

Examiner respectfully disagrees as the rejected claims do not adhere to the same fact pattern seen in the case cited.

Example 42 is directed towards a method for transmission of notifications when medical
records are updated whereby a patient’s medical records in separate locations may be timely or readily-shared and consolidated despite formatting discrepancies. Applicant’s invention accomplishes this through a network-based patient management method that collects, converts and consolidates patient information from various physicians and health-care providers into a standardized format, stores it in network-based storage devices, and generates messages notifying health care providers or patients whenever that information is updated. The method provides a graphical user interface (GUI) by a content server, which is hardware or a combination of both hardware and software. A user, such as a health care provider or patient, is given remote access through the GUI to view or update information about a patient’s medical condition using the user’s own local device (e.g., a personal computer or wireless handheld device). When a user wants to update the records, the user can input the update in any format used by the user’s local device. Whenever the patient information is updated, it will first be converted into the standardized format and then stored in the collection of medical records on one or more of the network-based storage devices. After the updated information about the patient’s condition has been stored in the collection, the content server, which is connected to the network-based storage devices, immediately generates a message containing the updated information about the patient’s condition. This message is transmitted in a standardized format over the computer network to all physicians and health-care providers that have access to the patient’s information (e.g., to a medical specialist to review the updated information about the patient’s medical condition) so that all users can quickly be notified of any changes without having to manually look up or consolidate all of the providers’ updates. This ensures that each of a group of health care providers is always given immediate notice and access to changes so they can readily adapt their own medical diagnostic and treatment strategy in accordance with other providers’ actions. The message can be in the form of an email message, text message, or other type of message known in the art.

The instant claims here do not address similar problems as described in the above example, so Example 42 has no applicability.

In the instant application, there is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Applicant’s argument is therefore unpersuasive.

Applicant argues that the claims recite significantly more under Step 2, including: "the first set of metric factors includes an impact topic, a target group, an impact security time duration, a geographic location, and impact direction indication and an impact number corresponding to a percentage value," "determining whether the second set of metric factors satisfy the first set of metric factors by evaluating a measured percentage value of the second set of metric factors compared to the first set of metric factors," and "tracking the satisfaction of the first set of metric factors by the investor device from the issuing device."

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of facilitating the issuance, acquisition and processing (evaluation) of an investment security product in an automated manner while using rules and/or instructions to carry out the steps recited – storing, accessing, converting, communicating,  transmitting data and/or information associated with a financial-related device or product using computer technology. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

B. Claim Rejections - 35 U.S.C. § 103:

Claims 9-14 stand rejected under 35 U.S.C. § 103(a) as being allegedly unpatentable over U.S. Pub. No. 2014/0236859 to Chanavat ("Chanavat") in view of U.S. Pub. No. 2016/0307273 to Williams ("Williams"). 

Applicant’s arguments with regard to distinct differences between limitations of the instant application and the cited references have been considered and found persuasive. Accordingly, the rejection of the above claims on the grounds of 35 U.S.C. § 103(a) is withdrawn.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “a computing system for implementing a social impact security trading application on a plurality of computing devices, the method comprising: … generating an impact security at an issuing device, wherein the impact security includes a first set of metric factors, and wherein the impact security includes one or more social initiatives administered by a nonprofit organization; wherein the first set of metric factors includes an impact topic, a target group, an impact security time duration, a geographic location, an impact direction indication and an impact number corresponding to a percentage value; transmitting the generated impact security and the first set of metric factors …; displaying the transmitted impact security along with the first set of metric factors …; receiving an input from a user … indicating a request to acquire the impact security …; transmitting an acquisition request to acquire the impact security … based on the received user input …; transferring the impact security to one or both of the investor device or a change agent entity in response to receiving the request to acquire the impact security …; receiving a second set of metric factors associated with the impact security from a third party researcher device; determining whether the second set of metric factors satisfy the first set of metric factors by evaluating a measured percentage value of the second set of metric factors compared to the first set of metric factors; tracking the satisfaction of the first set of metric factors … and automatically transferring a predefined monetary value … based on a determination that the second set of metric factors satisfy the first set of metric factors”. The claim is directed to a system which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely using rules and/or instructions to carry out the steps recited – storing, accessing, converting, communicating,  transmitting data and/or information associated with a financial-related device or product.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, inasmuch as the claimed method as a whole is directed towards facilitating the issuance, acquisition and processing (evaluation) of an investment security product in an automated manner, involving steps which are nothing more than merely using rules and/or instructions to carry out the steps recited – storing, accessing, converting, communicating,  transmitting data and/or information associated with a financial-related device or product, but for the recitation of generic computer components. 

Managing and/or transacting in an investment utilizing an investment or security device or instrument involving the steps recited falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., issuing device, processing component, processor, memory, etc.), nothing in the claim element precludes the steps from the organizing human interactions grouping, Other than the mere nominal recitation of a generic computer device (i.e., payment processing platform), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Utilizing a security type device or instrument in order to facilitate an investment transaction is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating the issuance, acquisition and processing (evaluation) of an investment security product in an automated manner. The claim recites the additional element – using a computer device to perform the steps described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the issuance, acquisition and processing (evaluation) of an investment security product in an automated manner while carrying out the steps of merely receiving, transmitting, and processing data and/or information, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. 

Dependent claims 10-14, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. The claims add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claim 10, the step “wherein the first set and second set of metric factors include one or more of a target group, a geographic location, an impact direction indication, or an impact number”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 11, the step “wherein the impact number is a percentage value associated with one or more of the target group, the geographic location, or the impact direction indication”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 12, the step “wherein the first set of metric factors includes a first impact number corresponding to a threshold percentage value of a target characteristic and the second set of metric factors includes a second impact number corresponding to a measured percentage value of the target characteristic”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 13, the step “wherein determining whether the second set of metric factors satisfy the first set of metric factors includes determining whether the second impact number corresponding to the measured percentage value meets or exceeds the first impact number corresponding to the threshold percentage value”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In claim 14, the step “forgoing transfer of the predefined monetary value from the issuer device to the investor device based on a determination that the second set of metric factors does not satisfy the first set of metric factors”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; following set of instructions; commercial or legal interactions, because it merely describes the intermediate steps and/or rules and/or data of the process.

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.







Conclusion

Claims 9-14 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692